        Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 1 of 8




FLAGER & ASSOCIATES, P.C.                               JURY TRIAL
                                                               FiledOF TWELVE
                                                                     and         (12)
                                                                          Attested by the
BY: MICHAEL S. LEVIN, ESQUIRE                               JURORS   IS DEMANDED
                                                              Office of  Judicial Records
     ADAM D. FLAGER, ESQUIRE                                       11 MAR 2021 09:08 am
I.D. No.: 78463 & 307062                                               A. SILIGRINI
One Northbrook Corporate Center
1210 Northbrook Drive, Suite 280
Trevose, PA 19053
(215) 953-5200                                                    Attorney for Plaintiffs


               IN THE FIRST JUDICIAL DISTRICT OF PHILADELPHIA

SHEILA SEIDNER and                         :
STEVEN SEIDNER, h/w                        : COURT OF COMMON PLEAS
540 Cedar Hollow Drive                     : PHILADELPHIA, PENNSYLVANIA
Yardley, PA 19067                          :
                          Plaintiffs       :
      v.                                   :
                                           :
BJ’S WHOLESALE CLUB, INC.                  :        TERM, 2021
25 Research Drive                          : NO.:
Westborough, MA 01581                      :
                                           :
      and                                  :
                                           :
FRITO-LAY, INC.                            :
7701 Legacy Drive                          :
Plano, TX 75024                            :
                          Defendants       :


                                       NOTICE

       You have been sued in Court. If you wish to defend against the claims set forth
in the following pages, you must take action within twenty (20) days after this
Complaint and Notice are served, by entering a written appearance personally or by
attorney and filing in writing with the Court your defenses or objections to the claims
set forth against you. You are warned that, if you fail to do so, the case may proceed
without you and a judgment may be entered against you by the Court without further
notice for any money claimed in the Complaint or for any other claim or relief
requested by the plaintiff. You may lose money or property or other rights important to
you.
       YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.




                                                                                Case ID: 210301255
        Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 2 of 8




                         PHILADELPHIA BAR ASSOCIATION
                        Lawyer Referral and Information Service
                                One Reading Center
                               Philadelphia, PA 19107
                                   (215) 238-6333


                                        AVISO

        Le han demandado a usted en la corte. Si usted guiere defenderse de estas
demandas expuestas en las paginas siguientes, usted tiene veinte (20) dias de plazo al
partir de la fecha de la demanda y la notificacion. Hace falta asentar una comparencia
escrita o en persona o con un abogado y entregar a la corte en forma escrita sus defensas
o sus objeciones a las demandas en contra desu persona. Sea avisado que si usted no
se defiende, la corte tomara medidas y puede continuar la demanda en contra suya sin
previo aviso o notificacion. Ademas, la corte puede decidir a favor del demandante y
requiere que usted cumpla con todas las provisiones de esta demanda. Usted puede
perder dinero o sus propiedades u otros derechos importantes para usted.

     LLEVE ESTA DEMANDA A UN ABOGADO IMMEDIATAMENTE. SI NO TIENE
ABOGADO O SI NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO
VAYA EN PERSONA O LLAME POR TELEFONO A LA OFICINA CUYA DIRECCION
SE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL.

                  ASOCIACION DE LICENCIADOS DE FILADELFIA
                    Servicio De Referencia E Informacion Legal
                                One Reading Center
                           Filadelfia, Pennsylvania 19107
                                    (215) 238-6333




                                                                                 Case ID: 210301255
      Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 3 of 8



                             CIVIL ACTION COMPLAINT

1.   Plaintiffs, Sheila Seidner and Steven Seidner, h/w are adult individuals and citizens

     and residents of the Commonwealth of Pennsylvania, residing therein at 540

     Cedar Hollow Drive, Yardley, Pennsylvania.

2.   Defendant, BJ’s Wholesale Club, Inc., (hereinafter referred to as “BJ’s”) is a foreign

     corporation and merchant in the Commonwealth of Pennsylvania, with a corporate

     address of 25 Research Drive, Westborough, Massachusetts.

3.   Defendant, Frito-Lay, Inc., (hereinafter referred to as “Frito”), is upon information

     and belief, a foreign corporation and merchant doing business in the

     Commonwealth of Pennsylvania, with a corporate address of 7701 Legacy Drive,

     Plano, Texas.

4.   At all times relevant, Defendants, regularly conducted business in Philadelphia on

     a systematic and continuous basis to such an extent as to justify the exercise of

     the court’s general in personam jurisdiction, and accordingly, venue is proper in

     this court pursuant to Pa.R.Civ.P. 2179.

5.   On or about April 22, 2020, Plaintiff, Sheila Seidner, was a business invitee of the

     Defendant BJ’s at their “wholesale club” located at 350 Commerce Blvd., Fairless

     Hills, Pennsylvania (hereinafter referred to as the “premises”).

6.   On the above date, Plaintiff, Sheila Seidner, a business invitee, was walking down

     the aisle when she was caused to slip, trip and fall due to a flattened cardboard

     box or boxes or similar item(s) being negligently placed and/or discarded in the

     aisle, by an employee of one of the defendants named herein, thereby creating an

     unavoidable hazard on the walking surface of the aisle. As a result, Plaintiff

     sustained bodily injuries which are more fully described herein.



                                                                                  Case ID: 210301255
       Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 4 of 8




                                        COUNT I

PLAINTIFF, SHEILA SEIDNER v. DEFENDANTS, BJ’S WHOLESALE CLUB, INC. and

                                    FRITO-LAY, INC.

7.   Plaintiff, Sheila Seidner, hereby incorporates the foregoing paragraphs as though

     they were more fully set forth at length.

8.   The negligence and carelessness of the Defendants, through its agents, servants,

     workmen and employees, consisted of, but is not limited to, the following:

     (a)    creating a tripping hazard by leaving an object directly in an area meant for

            visitors of the establishment, in a manner which created an unavoidable

            tripping hazard or trap for the plaintiff;

     (b)    permitting, allowing or creating a dangerous condition to exist in and upon

            the premises which was supervised, maintained, controlled and/or owned

            by the Defendants, after they knew or should have known of said condition;

     (c)    failure to ascertain that agents, servants, workmen and employees could

            safely perform their contracts;

     (d)    negligently and/or carelessly disregarding a specific policy promulgated and

            mandated by defendant Frito-Lay (and/or defendant BJ’s), which required

            employees emptying boxes while stocking product to “stand up” empty

            boxes in vertical fashion, which policy was specifically intended to avoid the

            creation of the very type of hazard encountered by plaintiff;

     (e)    failure to properly train and/or supervise their agents, servants, workmen

            and employees;

     (f)    negligent hiring and/or retention of employees;



                                                                                  Case ID: 210301255
        Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 5 of 8




      (g)    negligent selection of an improper contractor for its operations;

      (h)    failing to adequately train and supervise their agents, servants, borrowed

             servants, workmen and/or employees;

      (i)    failing to use due care and caution under the circumstances;

      (j)    disregard for the position and safety of customers such as Plaintiff;

      (k)    failing to perform or negligently performing routine safety inspections; and

      (l)    failing to give Plaintiff proper and adequate protection to which he was

             entitled to as a business invitee.

9.    Defendants had actual and/or constructive notice of the dangerous condition on its

      premises prior to the aforesaid accident and/or created the dangerous condition,

      thereby imputing notice to the defendants by operation of law.

10.   As a direct result of the aforesaid negligence and carelessness of the Defendants,

      Plaintiff, Sheila Seidner, sustained serious and painful injuries, including but not

      limited to: a left hip femoral neck fracture requiring surgical intervention in the form

      of a total hip replacement, post-surgical scarring and damage to her bones, cells,

      muscles, tissues and nervous system, some or all of which may be permanent in

      nature.

11.   As a further result, Plaintiff has suffered such other injuries as might be discovered

      during the pendency of this case.

12.   As a further result, Plaintiff has been forced to expend various and diverse sums

      of money in an effort to treat and cure her injuries and ills and may be required to

      do so for an indefinite period of time into the future, all to his great financial

      detriment and loss.



                                                                                     Case ID: 210301255
       Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 6 of 8




13.   As a direct result of the aforesaid accident, Plaintiff has suffered and may in the

      future suffer great physical pain, mental anguish, emotional suffering, and other

      non-economic losses.

14.   Further, as a result of this accident, Plaintiff has suffered an interference with her

      usual duties, chores, life's pleasures and activities and may continue to suffer such

      interference in the future.

      WHEREFORE, Plaintiff, SHEILA SEIDNER, demands judgment against the

Defendants, BJ’S WHOLESALE CLUB, INC. and FRITO-LAY, INC. in an amount in

excess of Fifty Thousand ($50,000.00) Dollars, plus interest, costs of suit and delay

damages.

                                        COUNT II

       PLAINTIFF, STEVEN SEIDNER v. DEFENDANTS, BJ’S WHOLESALE CLUB,

                                    INC. and FRITO-LAY, INC.

15.   Plaintiff, Steven Seidner, hereby incorporates the foregoing paragraphs as though

      they were more fully set forth at length.

16.   As a direct result of the negligence and carelessness of Defendants, as mentioned

      above, and of the injuries to his wife, Plaintiff, Steven Seidner, has been obliged

      to expend various sums of money for medical attention and care and for medicines

      in an attempt to cure his wife of her injuries and he will be obliged to expend

      additional sums of money for the same purpose in the future.

17.   As a further result, Plaintiff, Steven Seidner, has been deprived of his wife’s

      assistance, comfort, companionship, services and consortium and he will continue

      to be so deprived for an indefinite time into the future.



                                                                                   Case ID: 210301255
        Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 7 of 8



       WHEREFORE, Plaintiff, STEVEN SEIDNER, demands judgment against the

Defendants, BJ’S WHOLESALE CLUB, INC. and FRITO-LAY, INC. in an amount in

excess of Fifty Thousand ($50,000.00) Dollars, plus interest, costs of suit and delay

damages.

                                           FLAGER AND ASSOCIATES, P.C.


                                    BY:    /s/ Michael S. Levin
                                           _____________________________
                                           MICHAEL S. LEVIN




                                      JURY DEMAND

Plaintiffs hereby demand a jury trial of twelve jurors.

                                           FLAGER AND ASSOCIATES, P.C.


                                    BY:    /s/ Michael S. Levin
                                           _____________________________
                                           MICHAEL S. LEVIN




                                                                             Case ID: 210301255
Case 2:21-cv-01680-MAK Document 1-3 Filed 04/09/21 Page 8 of 8




        Sheila Seidner




                                                                 Case ID: 210301255
